              Case 5:20-cv-00455-EJD Document 26-1 Filed 05/26/20 Page 1 of 4




     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   MARCIA BERMAN
     Assistant Director, Federal Programs Branch
 3   KATHRYN L. WYER (Utah Bar No. 9846)
     U.S. Department of Justice, Civil Division
 4
     1100 L Street, N.W., Room 12014
 5   Tel. (202) 616-8475
     kathryn.wyer@usdoj.gov
 6   Attorneys for Defendants
 7
                                IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                          SAN JOSE DIVISION
 9
10     AMERICAN FEDERATION OF TEACHERS, et
       al.,
11
                        Plaintiffs,
12                v.
13
       ELISABETH DEVOS, in her official capacity as           Case No. 5:20-cv-455-EJD
14     Secretary of Education, et al.,
15                      Defendants.
16
       PEOPLE OF THE STATE OF CALIFORNIA
17     ex rel. Xavier Becerra, Attorney General of
       California,                                            Case No. 5:20-cv-1889-EJD
18
                      Plaintiffs,
19
             v.                                               DECLARATION OF DIANE AUER
20                                                            JONES
       BETSY DEVOS, in her official capacity as
21
       Secretary of Education, et al.,
22
                       Defendants.
23
24
25
     I, Diane Auer Jones, declare as follows:
26
27           1.        I am the Principal Deputy Under Secretary delegated to perform the duties of
28
     Under Secretary for the U.S. Department of Education. I am familiar with the issues discussed


     Declaration of Diane Auer Jones
     Case Nos. 5:20-cv-455-EJD, 5:20-cv-1889-EJD
                Case 5:20-cv-00455-EJD Document 26-1 Filed 05/26/20 Page 2 of 4




     in this Declaration based on conversations with other Department officials in the course of my
 1
 2   official duties and based upon personal knowledge. I have served in this position since June

 3   2018, after returning to work at the Department in February, 2018. My work at the Department
 4
     is based on my experiences as a student and in a variety of positions in higher education – both
 5
     as an instructor and as an administrator. I have worked for public, nonprofit, and proprietary
 6
 7   schools.

 8           2.      I understand that the above-captioned cases challenge the rescission of gainful
 9   employment (“GE”) regulations that the Department promulgated in 2014. Under those
10
     regulations, the Department is required to use aggregate earnings data obtained from the Social
11
     Security Administration (“SSA”) to calculate debt-to-earnings rates for programs subject to the
12
13   regulations. E.g., 34 C.F.R. § 668.404(c)(1).

14           3.      The Department does not have access to any individual earnings information from
15   postsecondary students or former postsecondary students, making it impossible to create
16
     aggregate earnings information for students who complete postsecondary educational programs,
17
     absent the cooperation of another federal agency that has access to such information. The GE
18
19   regulations therefore contemplated and required that aggregate earnings information by GE

20   program would be obtained from the SSA, which would use individual earnings information
21
     grouped by lists of GE program graduates provided by the Department to calculate aggregate
22
     earnings and transmit the aggregate data to the Department without sharing the underlying
23
24   individual earnings information. During negotiated rulemaking on the GE regulation, there was

25   discussion about which federal agency would serve as the source of earnings data for GE
26   purposes, and the Department determined that it would rely exclusively on SSA data to calculate
27
28



     Declaration of Diane Auer Jones
     Case Nos. 5:20-cv-455-EJD, 5:20-cv-1889-EJD
              Case 5:20-cv-00455-EJD Document 26-1 Filed 05/26/20 Page 3 of 4




     GE earnings data. Thus, the GE regulation can be implemented only when the Department has
 1
 2   access to data collected by and provided to the Department by SSA.

 3           4.       In order to obtain the aggregate earnings information needed to support the GE
 4
     regulations, the Department entered into a Memorandum of Understanding (MOU) with the SSA
 5
     that would allow SSA to provide earnings data of individuals the Department identified as GE
 6
 7   program graduates on an aggregate basis for each program. By its terms, the MOU expired on

 8   May 24, 2018, and would have to be renewed in order for the Department to continue receiving
 9   the SSA data beyond that date.
10
             5.       In March 2018, in a case in the U.S. District Court for the Northern District of
11
     California, plaintiffs claimed that the Department’s use of aggregate SSA program earnings in
12
13   connection with its processing of borrower defense claims violated the Privacy Act. Manriquez

14   v. DeVos, Case No. 3:17-cv-07210 (N.D. Cal.) (ECF No. 33). News reports also indicated that at
15   least one member of Congress had publicly called for an Inspector General investigation into the
16
     Department’s use of this data. See https://www.washingtonpost.com/news/grade-
17
     point/wp/2018/01/02/elizabeth-warren-wants-the-education-dept-s-use-of-earnings-data-
18
19   investigated/.

20           6.       After these events, SSA decided not to renew the MOU. Before the MOU expired
21
     in May 2018, the Department requested that SSA agree to renew the MOU, but SSA did not do
22
     so. It is my understanding that the SSA orally communicated to attorneys in the Department’s
23
24   Office of the General Counsel that it was not inclined to renew the MOU. The SSA did not

25   agree to renew the MOU and also declined requests from the Department to provide any written
26   response confirming it would not renew the MOU.
27
28



     Declaration of Diane Auer Jones
     Case Nos. 5:20-cv-455-EJD, 5:20-cv-1889-EJD
              Case 5:20-cv-00455-EJD Document 26-1 Filed 05/26/20 Page 4 of 4




             7.      In light of the expiration of the MOU, the Department was unable to complete the
 1
 2   D/E rate calculations under the GE regulations for a second year. 84 Fed. Reg. 31392, 31392

 3   (July 1, 2019). The Department currently has no reason to expect that SSA will agree to renew
 4
     its MOU in the future. Absent such an agreement, the Department is unable to calculate D/E
 5
     rates pursuant to the process set forth in the GE regulations.
 6
 7           8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 8   statements are true and correct.
 9
10
11
12
                                                                                                 5/26/2020
13
14                                                           X     Diane Auer Jones
15                                                           Diane Auer Jones
                                                             Principal Deputy Under Secretary delegated ...
16   __5/26/2020___                                          Signed by: Diane Jones

     Date                                          Diane Auer Jones
17
                                                   Principal Deputy Under Secretary delegated to
18                                                 perform the duties of Under Secretary for the U.S.
                                                   Department of Education
19
20
21
22
23
24
25
26
27
28



     Declaration of Diane Auer Jones
     Case Nos. 5:20-cv-455-EJD, 5:20-cv-1889-EJD
